UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) Of the Securities Exchange Act of 1934 Date of Report:September 28, 2009 (Date of earliest event reported) INSWEB CORPORATION (Exact name of Registrant as specified in its charter) Delaware 0-26083 94-3220749 (State or other jurisdiction of (Commission file number) (IRS Employer incorporation or organization) Identification Number) 11290 Pyrites Way, Suite200 Gold River, California 95670 (Address of principal executive offices) (916) 853-3300 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT. On September 28, 2009, the Compensation Committee of the Board of Directors (the “Committee”) of InsWeb Corporation approved a plan granting options to InsWeb’s executive officers. Hussein Enan (CEO) was granted the option to purchase 95,000 shares of common stock; Kiran Rasaretnam (CFO) was granted the option to purchase 20,000 shares of common stock; Steve Yasuda (Chief Accounting Officer) was granted an option to purchase 10,000 shares of common stock; and L. Eric Loewe (SVP, General Counsel and Secretary) was granted the option to purchase 20,000 shares of common stock. All of the options are fully vested and have an exercise price equal to the closing price on the date of grant. Additionally, the Committee recommended, and the Board approved, a resolution accelerating the vesting on all non-performance based options granted in March 2009. Item 8.01.OTHER EVENTS On September 29, 2009, InsWeb Corporation issued a press release announcing the completion of the build-out of key technology initiatives and a reduction in force. A copy of the press release is attached as Exhibit 99.1. Item 9.01FINANCIAL STATEMENTS AND EXHIBITS. ExhibitNo.99.1Press release issued by InsWeb Corporation datedSeptember 29, 2009 2 SIGNATURE In accordance with the requirements of the Securities Exchange Act of 1934, the Registrant has caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:September 30, 2009 INSWEB CORPORATION (Registrant) /s/ Kiran Rasaretnam Kiran Rasaretnam Chief Financial Officer 3
